DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests a temperature compensating pressure or force sensor comprising the specific combination comprising the specific elements including “on one side of the substrate, a first multi-layer assembly of nanoparticles between a first pair of electrodes; and on a same side of the substrate and proximity to the first assembly, a second single-layer assembly of nanoparticles between a second pair of two electrodes.” The closest prior art is as follows:
Park et al. (US Pub. No. 2020/0326817) teaches a touch sensor device including a temperature compensation pattern utilizing a Wheatstone bridge circuit.
Hwang (US Pub. No. 2020/0293149) teaches a touch sensor and display device including a temperature compensation portion including a temperature compensating resistance line.
Kim (US Pub. No. 2019/0155450) teaches a touch screen apparatus including a touch sensor, a temperature sensing unit to measure a temperature of the touch screen, and a touch driving circuit connected to the touch screen to generate touch position data and touch force level data and correct the touch force level data according to a temperature input from the temperature sensing unit.
However, the prior art fails to explicitly teach the quoted limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622